DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 2, 13-14, 16 and 25-26 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, each of the first and second inductors comprising a respective primary winding having upper and lower winding extensions, in which the first and second inductors have overlapping windings that comprise: the upper and lower winding extensions of the first inductor wrapped around the primary winding of the second inductor and the upper and lower winding extensions of the second inductor wrapped around the primary winding of the first inductor as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, each of the first and second inductors comprising a respective a primary winding having upper and lower winding extensions, in which the first and second inductors have overlapping windings, and arranging the first inductor and the second inductor in the reversely coupled configuration comprises wrapping the upper and lower winding extensions of the first inductor around the primary winding of the second inductor and wrapping the upper and lower winding extensions of the second inductor around the primary winding of the first inductor as claimed in combination with the remaining limitations of independent claim 16.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 13-14 and 25-26 are allowed because each claim is directly or indirectly dependent of independent claims 1 or 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RONALD HINSON/Primary Examiner, Art Unit 2837